Citation Nr: 0323524	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-22 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. O'Lear, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960.  He also had service in the Reserves and the 
Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 RO decision, which denied 
service connection for migraine headaches.  

It is noted that the veteran's claim of service connection 
had been denied on two prior occasions (December 1998 and 
January 2000).  In the September 2000 decision, the RO failed 
to consider whether the evidence submitted since the prior 
denials was new and material to reopen the claim of service 
connection.  

Even if the RO determined that new and material evidence was 
presented to reopen the claim, such is not binding on the 
Board, and the Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claim. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).

The Board, hereinbelow, undertakes to adjudicate that 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.

The Board notes that the veteran also raised the issue of 
service connection for hearing loss in a June 2000 statement.  
As this matter has not been developed by the RO, and as it is 
not inextricably intertwined with the issues currently on 
appeal, it is not before the Board for appellate 
consideration.  This matter is referred back to the RO for 
further appropriate consideration.

In November 2002, the veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge.    


FINDING OF FACT

In an unappealed December 1998 rating decision, the RO denied 
the veteran's claim of service connection for migraine 
headaches; the evidence received since the December 1998 
determination by the RO includes evidence that is not 
cumulative or redundant of evidence previously considered and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for migraine 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in May 2001, that VA would obtain all relevant evidence 
in the custody of VA he identified.  He was also advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended. 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3,156(a)). However, this amendment is effective only for 
claims filed on or after August 29, 2001. Consequently, the 
current appeal will be decided under the old version of § 
3.156(a) as is outlined in the decision below.

In the present case, the veteran's claim of service 
connection for PTSD was previously denied by the RO in 
December 1998.

The veteran did not perfect an appeal with regard to this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The last final disallowance of the veteran's claim in this 
case is the December 1998 RO decision.  As such, the Board 
will consider evidence submitted since this RO determination 
in order to determine whether that evidence is new and 
material to reopen the veteran's service connection claim.

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.
 
After a careful review of the evidence submitted since the 
December 1998 RO decision, the Board finds that it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was neither of record at 
the time of the December 1998 RO decision, nor cumulative or 
duplicative of the evidence previously of record.  For 
example, the testimony of the veteran was not previously 
before the RO in December 1998, nor were recent private 
medical records from the veteran's doctor, or the statement 
from the veteran's friend (which described a 1967 incident in 
which the veteran fell ill while stationed at Chanute Air 
Force Base).  Significantly, the personnel records confirm 
the dates in which the veteran served on active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  Moreover, the Certificate of Training shows 
that the veteran completed a course at Chanute Air Force Base 
in April 1967.  

Thus, the Board finds that new and material evidence has been 
submitted since the December 1998 RO decision that denied 
service connection for migraine headaches, and that the claim 
is reopened.  38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received the reopen the 
claim of service connection for migraine headaches, the 
appeal to this extent is granted.  


REMAND

The veteran served on active duty from September 1956 to 
September 1960.  He also had additional various periods of 
service in the Reserves, from September 1960 to February 
1961, and in the Air National Guard, from February 1962 to 
December 1984.  

The veteran claims that he suffers migraine headaches that 
were incurred while serving on ACDUTRA in 1967.  The service 
personnel records reflect that the veteran served on ACDUTRA 
on numerous occasions, including the time period from January 
30, 1967 to April 25, 1967, and that he served on INACDUTRA 
from September 10-11, 1966.  

The service medical records from the time period of January 
1967 to April 1967 reflect that the veteran was admitted to 
Chanute Air Force Base Hospital in February 1967, complaining 
of right facial weakness, and right arm weakness and 
numbness.  He also reported experiencing left head trauma 
five months previously.  A neurological examination, 
conducted in February or March 1967, was normal, as were the 
results from other medical tests performed on the veteran.  
The diagnosis was that of a hemiplegic migraine.  

In an undated report from Robert H. Elwell, M.D., the veteran 
complained of intermittent right arm and face warmness, and a 
dull, non-throbbing headache.  The veteran indicated that he 
first experienced numbness on his right side during a one-
hour episode in September 1966, while working at his 
"usual" job at the Air National Guard.  The veteran also 
referred to the February 1967 incident (mentioned above), and 
reported that, since February 1967, he had some mild 
headaches on the right, occurring approximately once a day.  
On neurological examination, the veteran appeared normal.  
The doctor's impression was that of transient right 
hemiphasia and hemiparesis, and recurrent probable hemiplegic 
migraine.  

On an August 10, 1968 service record reflecting a "Line of 
Duty" Determination, it was reported that, during service, 
the veteran struck his head on the nose wheel well of an 
aircraft.  He was seen by a neurologist at a private 
hospital.  His condition was deemed normal, except for a 
headache.  

The service medical records also reflect that the veteran, in 
Reports of Medical History, denied suffering from "frequent 
or severe headaches" at his September 1954 enlistment 
examination, and at periodic medical evaluations in February 
1962, December 1964, November 1967, July 1972, February 1976, 
May 1979, August 1979, and April 1983.  Although the veteran 
gave no medical history at periodic physical examinations in 
July 1974, May 1975, June 1977, June 1978, July 1981, and 
September 1982, he did deny experiencing any significant 
illness or injury since his last physical examination.  

The record shows no complaints or treatment of headaches 
during the period of 1968 to 1998.  From 1998 to 2000, Robert 
D. Robinson, M.D., the veteran's private doctor, treated him 
for migraine headaches.  On a June 2000 record, Dr. Robinson 
opined that the veteran's migraine headaches were clearly 
similar and related to the episode that the veteran 
experienced in 1967 while on active duty with the military.  
Dr. Robinson did not refer to Dr. Elwell's report concerning 
an episode of right-sided numbness experienced by the veteran 
in September 1966, and it appears that he did not have the 
benefit of reviewing the veteran's entire medical record 
before he offered his opinion.  

For the foregoing reasons, the Board determines that a VA 
examination is warranted in order to clarify the etiology of 
the veteran's migraine headaches.  

The RO should also obtain any treatment records, from 1967 to 
the present, relating to the veteran's migraine headaches.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for migraine headaches 
since 1967.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records that are not 
already on file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination in 
neurology, to determine the current 
nature and etiology of his migraine 
headaches.  The claims folder should be 
made available to the examiner for 
review.  All relevant testing should be 
performed.  The examiner, in reporting 
clinical findings, should issue an 
opinion whether it is at least as likely 
as not that the veteran's migraine 
headaches are etiologically related to 
his periods of service, including any 
period of ACDUTRA/INACDUTRA. 

3.  After the foregoing development has 
been completed, the RO should 
readjudicate the claim of service 
connection for migraine headaches.  
Thereafter, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case 
(SSOC), and be afforded a reasonable 
opportunity to respond.  

Then, if indicated, the case should then be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	L. J. WELLS-GREEN
	Acting Veterans Law Judge, 
Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


